department of the treasury internal_revenue_service washington d c office_of_chief_counsel date number release date cc corp b05 uilc internal_revenue_service national_office legal advice memorandum for associate area_counsel - from subject associate chief_counsel corp cc corp b05 sec_382 transaction field_service_advice is not binding on examination or appeals and is not a final case determination this chief_counsel_advice should not be cited as precedent legend company x y z a b c d e date year year issues whether the purchase of company stock by y in year resulted in an ownership_change within the meaning of sec_382 of the internal_revenue_code code and if so whether company’s net_operating_loss nol deduction is limited under sec_382 conclusions the purchase of company stock by y in year resulted in an ownership_change as defined in the sec_382 of the code consequently company’s nol deduction will be limited under sec_382 facts background our understanding of the facts is as follows company has at all pertinent times been owned and controlled by members of the z family at the beginning of year company’s principal shareholders x and y owned approximately a and b respectively of company’s issued and outstanding_stock other family members owned the remaining shares of company x and y are brothers their parents were deceased more than years prior to date neither of the parents of x or y nor the parents’ estates ever owned directly or indirectly any stock in company or its subsidiaries during year company underwent a reorganization described in sec_368 due to the requirements of certain lenders and government agencies following the reorganization x and y remained company’s principal shareholders however x now owned c and y owned d x’s ownership_interest decreased from a to c and y’s ownership increased from b to d including stock owned by y through a_trust for his children the remaining shares of company stock continued to be owned by the same family members who owned stock at the beginning of year on date y sold all of his company stock to x as a result x increased his ownership_interest in company from c to e an increase of more than during year company claimed a nol deduction on its year return as originally filed the nol was incurred and carried forward from prior tax years and a carryover remained for use in subsequent tax years field's position the field takes the position that company’s ability to offset its taxable_income in post-change years with the nol_carryover is subject_to the limitation imposed by sec_382 because it is contended an ownership_change as defined in sec_382 occurred during year when y sold his stock in company to x taxpayer's position company asserts that the nol_carryover is only limited by its taxable_income in subsequent years and not subject_to sec_382 because it is contended the sale of company stock from y to x did not trigger an ownership_change or owner shift under sec_382 although company does not dispute that the sale of y’s company stock to x in year increased x’s stock ownership_interest in company by more than percentage points company contends that under sec_382 x and y should be treated a sec_1 individual for purposes of applying sec_382 company claims that x and y are individuals described in sec_318 namely the children of their deceased parents and thus sec_382 prevents transactions between the two brothers from triggering a sec_382 ownership_change law and analysis under sec_382 after a loss_corporation undergoes an ownership_change the amount of the loss corporation's prechange nols available to offset taxable_income for any postchange year shall not exceed the limitation for that year sec_382 generally provides that the limitation equals the fair_market_value fmv of the corporation's stock as of the change_date multiplied by the long term tax-exempt rate provided in sec_382 sec_382 provides generally that a loss_corporation is a corporation entitled to use a nol_carryover or one that has a nol in the taxable_year in which an ownership_change occurs under sec_382 an old_loss_corporation is a corporation that is a loss_corporation before an ownership_change and sec_382 generally defines a new_loss_corporation as a corporation that is a loss_corporation after an ownership_change sec_382 provides generally that a prechange loss is any nol carryforward or nol of the old_loss_corporation for the taxable_year in which an ownership exchange occurs under sec_382 an ownership_change occurs when one or more 5-percent shareholders of a loss_corporation increase their stock ownership by more than percentage points over the lowest percentage of stock owned by the 5-percent shareholders at any time during the testing_period sec_382 provides generally that the testing_period for determining whether an ownership_change has occurred is the -year period ending on the day of any owner shift involving a percent shareholder sec_382 and sec_1_382-2t provide that paragraphs and b of sec_318 do not apply for purposes of applying sec_382 but an individual and all members of his family described in paragraph of sec_318 shall be treated a sec_1 individual the family members described in sec_318 include children grandchildren and parents though not grandparents or siblings thus there is no attribution of stock between or among spouses children grandchildren or parents for purposes of applying sec_382 moreover these family members are treated as a single shareholder for purposes of sec_382 with the result that sec_382 is applied to the aggregate stock ownership of the family members in the conference_report to the tax_reform_act_of_1986 congress reiterated this interpretation of the language of sec_382 when it noted that the family_attribution_rules of sec_318 and sec_318 do not apply but an individual his spouse his parents his children and his grandparents are treated as a single shareholder see h_r rep no 99th cong 2d sess date ii-182 this indicates that congress intended that only certain members_of_a_family be treated as a single shareholder for purposes of applying sec_382 although sec_382 does not specifically designate who is a member of an individual’s family it does incorporate by reference those individuals listed in sec_318 thus an individual and only his or her spouse parents children and grandparents but not his or her siblings are to be treated as a single shareholder under sec_382 in the present case company argues that x and y are family members described in sec_318 and should therefore be treated as a single shareholder pursuant to sec_382 as noted above siblings or brothers are not mentioned in sec_318 and thus two brothers should not be treated as a single shareholder under sec_382 for purposes of applying sec_382 it is important to note that congress has amended sec_318 several times since and chosen not to bring the family_attribution_rules of sec_318 in line with those under sec_267 and sec_707 both of which include siblings as members_of_a_family although an individual and his or her children would be treated as a single shareholder under sec_382 in the instant case x an y are not the children of any living individual as both of their parents died prior to and did not own company stock during the testing_period set forth in sec_382 the supreme court has indicated that the words of statutes -- including revenue acts -- should be interpreted where possible in their ordinary everyday senses see 383_us_569 citing 331_us_1 because the commonly used meaning of the term individual does not include a deceased or non-existent parent allowing x and y to be treated as a single shareholder under sec_382 would contradict the intent of congress see supra h_r rep no at ii-182 in addition the fact that congress has chosen to use the term decedent when referring to a deceased individual supports the view of the service that congress intended that the plain meaning of individual be used which does not include a deceased parent or other ancestor a contrary interpretation of individual would frustrate the clearly expressed intent of congress to limit the scope of sec_382 to only certain family members see supra h_r rep no at ii-182 furthermore both sec_318 and sec_382 provide constructive_ownership rules for attributing stock from a decedent’s estate to its beneficiaries that are different from the constructive_ownership rules for families because a decedent can not own directly or indirectly any property but only his or her estate can own property congress could not have intended for the term individual when used in the context of determining members_of_a_family to include a decedent moreover the fact that sec_6012 provides different rules for the making of tax returns for individuals and decedents creates a strong implication that congress does not view a deceased individual as an individual after his or her death thus x and y cannot claim that they constitute a single shareholder for purposes of sec_382 because there is no individual with which either of them has a family relationship that is described in sec_318 without such a family relationship neither x nor y can avail themselves of the single shareholder treatment provided by sec_382 therefore the sale of company stock by y to x will trigger an ownership_change under sec_382 because x’s interest in company stock increased by more than percentage points case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call krishna vallabhaneni at for further assistance by assistant to the branch chief branch
